DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/23/2022, with respect to independent claims, as amended, have been fully considered. 

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for debugging a memory system including a memory device, the method comprising: storing debugging logic in the memory device; transferring vendor unique (VU) commands from a host via a host protocol to the memory system without using a physical cable connection to a debug port on the memory system; and debugging at least one component in the memory system in response to VU commands, wherein []";
Since, no prior art was found to teach: ”the debugging logic comprises a Universal Asynchronous Receiver-Transmitter (UART) log” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 8, 
Prior art has been found to teach “A memory system comprising: multiple firmware cores; a Universal Asynchronous Receiver-Transmitter (UART) serial hardware element in communication with each of the firmware cores; a memory device in which a UART log is stored, the UART log containing debugging information; a UART sniffer embodied in at least one of the firmware cores and configured to communicate with the UART log, wherein vendor unique (VU) commands are transferred from a host over a VU host protocol to the memory system for debugging of the memory system, []";
Since, no prior art was found to teach: ”without using a physical cable connection to a debug port on the memory system” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 10, 
Prior art has been found to teach “A method for debugging a memory system including a memory device, the method comprising: communicating between a host client and at least one server module in a firmware core of the memory device; communicating between a host converter and at least one server module in the firmware core; communicating between a memory device interface and a host interface; and debugging at least one component in the memory system in accordance with the communicating operations, wherein []";
Since, no prior art was found to teach: ”the host converter comprises a TCP/IP to Universal Asynchronous Receiver- Transmitter (UART) converter” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 2-7, 9, and 11-13, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Motel et al. (US 10,176,078 B1) teaches memory debug using UART but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114